Title: Thomas Jefferson to Joseph Dougherty, 13 December 1816
From: Jefferson, Thomas
To: Dougherty, Joseph


          
            Dear Sir
            Monticello Dec. 13. 16.
          
          On my return here two days ago after an absence of two months in Bedford, I found here your letter of Nov. 25. the cyder which I used to procure from Norfolk was obtained thro’ the channel of Colo Newton member of Congress from that district. he always purchased and shipped it for me. the difficulty I experienced was in getting it brought without being watered by the sailors. I have no doubt Colo Newton will be so kind as to advise you how to get the best, and put you into the hands of a good correspondent, one who will furnish you with what is good and at the market price. wi I salute you with my best wishes for your success and happiness.
          Th: Jefferson
        